IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
CHRISTOPHER MARK REDDEN §
Plaintiff,
V. No. 3:18-cv-2211-S
OFFICER PENLAND AND OFFICER
JOHN DOE, §
Defendants.

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a
recommendation in this case. No objections were filed. The District Court reviewed
the proposed findings, conclusions, and recommendation for plain error. Finding
none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the
United States Magistrate Judge.

SO ORDERED.

SIGNED February 20, 2020.

ae Le elo

UNITED STATES DISTRICT JUDGE

 

 
